Citation Nr: 0513036	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement by a dependent spouse to more than 45 months of 
benefits under 
the Survivors' and Dependents' Educational Assistance program 
of Title 38, Chapter 35, United States Code.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The appellant is the spouse of a veteran.  The appellant's 
claims file does not contain any information concerning the 
veteran's dates of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating action by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has carefully reviewed the appellant's claims file 
which was received from the RO in March 2004 and finds that 
it appears to be incomplete in several important respects and 
thus inadequate at this time for effective appellate review.

The claims file contains a VA Form 8, Certification of 
Appeal, which is undated and which states that the appeal is 
for the issue of entitlement by a dependent to additional 
months of benefits beyond 45 months under the Survivors' and 
Dependents' Educational Assistance (Chapter 35) program.  A 
statement of the case furnished by the RO to the appellant on 
this issue in December 2003 stated that the adjudicative 
actions included: an award processed on August 16, 1999, 
granting the dependent 45 months of education benefits; and 
an award processed on September 17, 2003, notifying the 
dependent that she had used 30 months and one day of 
education benefits.  These two awards are not contained in 
the claims file sent to the Board by the RO.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals" 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2004).  In the appellant's case, the 
claims file sent to the Board by the RO does not contain a VA 
Form 9 or a written statement by the appellant accepted in 
lieu of a VA Form 9 on the issue listed in the December 2003 
statement of the case.

The VA Form 8 in the appellant's claims file sent to the 
Board by the RO states that September 17, 2003, was the date 
of notification to the appellant of the action appealed.  The 
claims file sent to the Board by the RO does not contain an 
RO notification letter to the appellant dated September 17, 
2003.

The claims file sent to the Board by the RO contains a 
statement of the case dated September 19, 2003, on the issue 
of whether the appellant is entitled to payment of 
educational benefits for the term beginning January 13, 2003, 
and ending on May 23, 2003, and a VA Form 9 date-stamped 
November 13, 2003, which appears to relate to the issue 
listed in the September 19, 2003, statement of the case.  
However, this issue was not certified for appeal on the 
undated VA Form 8 in the claims file.  

The statement of the case dated September 19, 2003, states 
that a notice of disagreement was received on August 7, 2003, 
but the claims file sent to the Board by the RO does not 
contain any document date-stamped August 7, 2003.  The 
statement of the case dated September 19, 2003, states that a 
corrective award was processed on September 17, 2003, to 
terminate the appellant's educational benefits on January 13, 
2003, but the claims file sent to the Board by the RO does 
not contain such an award.

In addition, none of the VA forms or written statements filed 
by the appellant which are contained in the claims file sent 
to the Board by the RO are originals.  All are photocopies.  
Furthermore, the claims file sent to the Board by the RO does 
not contain the determination by the RO of the appellant's 
eligibility as a dependent spouse to Chapter 35 education 
benefits.  

To attempt to correct the deficiencies set forth above and to 
facilitate appellate review, the Board find that the case 
must be remanded for the purpose of obtaining documents which 
are not now contained in the claims file sent to the Board by 
the RO and to clarify the issue or issues on appeal.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should obtain from the RO the 
file(s) maintained by the RO's 
educational center on all claims for VA 
educational benefits which have been 
filed by the appellant.  The AMC should 
attempt to ensure that the file(s) 
contain a VA determination of the 
appellant's eligibility for Chapter 35 
education benefits and, with regard to 
any education benefit for which the 
appellant has applied which has not been 
granted or which was granted and the 
later terminated or suspended, the 
original claim filed by the appellant and 
the original notice of disagreement filed 
by the appellant, if available, and all 
further written communications on the 
issue or issues between the appellant and 
the RO.

2.  The AMC should then make a 
determination as to the issue or issues 
on which the appellant has initiated and 
completed an appeal in accordance with 
the provisions of 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2004) and re-certify the 
issue or issues to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the appeal.  The appellant has the right to 
submit additional evidence and argument on the matters which 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


